COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION


Cause Number:             01-13-00140-CR
Trial Court Cause
Number:                   1288928
Style:                    James Agbeze
                          v. The State of Texas
                  *
Date motion filed :       August 25, 2014
Type of motion:           Rule 47.2(b) Motion to change notation
Party filing motion:      Appellant, James Agbeze

Ordered that motion is:

             Granted
             Denied

                          Pursuant to Rule 47.2(b), an appellate court “must not change the notation after the Court
                          of Criminal Appeals has acted on any party’s petition for discretionary review or other
                          request for relief.” Appellant moved for an extension, which was granted by the Texas
                          Court of Criminal Appeals on August 26, 2014. Consistent with the Rule 47.2(b) mandate,
                          the designation of this Court’s opinion will not be changed from a memorandum opinion
                          to an opinion.


Judge's signature: /s/ Harvey Brown
                          Acting individually         Acting for the Court

Panel consists of Chief Justice Radack and Justices Higley and Brown

Date: September 23, 2014